Citation Nr: 0948779	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  07-05 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence was received to reopen a 
claim for entitlement to service connection for traumatic 
arthritis, left foot and ankle, to include trauma to great 
toe, skin and nail changes.


REPRESENTATION

Appellant represented by:	David Jamison, Esq.


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from March 1974 to March 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The Board notes that in the August 2009 supplemental 
statement of the case, the RO reopened the claim and decided 
the issue of service connection on the merits.  Despite the 
determination reached by the RO, the Board must find new and 
material evidence in order to establish its jurisdiction to 
review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The September 2004 RO rating decision that denied a claim 
of entitlement to service connection for traumatic arthritis, 
left foot and ankle, to include trauma to great toe, skin and 
nail changes (left foot and ankle condition) was not timely 
appealed and is final.

3.  Evidence added to the record since the September 2004 
rating decision is cumulative or redundant, and by itself or 
in connection with evidence previously assembled, does not 
relate to an unestablished fact necessary to substantiate the 
claim for service connection.




CONCLUSION OF LAW

As evidence received since the RO's September 2004 denial is 
not new and material, the criteria for reopening the 
Veteran's claim for service connection for traumatic 
arthritis, left foot and ankle, to include trauma to great 
toe, skin and nail changes are not met.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran filed his increased rating claim in 
December 2005.  Thereafter, he was notified of the provisions 
of the VCAA by the RO in correspondence dated in March 2006.  
The letter notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claim, identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
provided other pertinent information regarding VCAA.  
Thereafter, the claim was reviewed and a supplemental 
statement of the case (SOC) was issued in August 2009.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007). 

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice 
requirements applied to all elements of a claim.  Additional 
notice as to these matters was provided in a March 2006 
letter.  

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the United States Court of Appeals for Veterans Claims 
(Court) held that in order to satisfy the legislative intent 
underlying the VCAA notice requirement to provide claimants 
with a meaningful opportunity to participate in the 
adjudication of their claims, the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  With regard to the issues of whether new and 
material evidence was submitted to reopen the claim for 
service connection, the Veteran was provided Kent notice in a 
letter dated in March 2006.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claim file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  The 
Veteran's service treatment records and Social Security 
Administration(SSA) records were obtained and associated with 
his claims file.  He was also afforded a VA medical 
examinations in April 2009.

Furthermore, he has not identified any additional relevant 
evidence that has not otherwise been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.

Laws and Regulations

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156(a) (2009).

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of the 
decision.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 20.302, 20.1103 (2009).  

VA must review all the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

As noted in the introduction, the Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, regardless of whether the previous action 
denying the claim was appealed to the Board.  Jackson v. 
Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Factual Background and Analysis

In a January 1995 rating decision, the RO initially denied 
service connection for traumatic arthritis of the feet to 
include interphalangeal joint of right hallux on a direct 
basis because service treatment records were negative for 
complaint of or treatment for bilateral foot injury or 
fractures of the feet.  The RO continued the denial in a July 
2003 rating decision because evidence submitted was not new 
and material.  In the September 2004 rating decision the RO 
again continued the denial because the evidence submitted was 
not new and material.  The Veteran attempted to file a notice 
of disagreement with this rating decision in December 2005; 
however, as the notice of disagreement was untimely, the 
rating decision became final.  

The evidence of record in September 2004 included the 
Veteran's service treatment records, a statement regarding 
service treatment records from the Medical Records Unit at 
the Department of the Navy, and numerous private treatment 
records from Dr. P.R.G., a podiatrist.  Service treatment 
records include an August 1974 treatment notes for a left leg 
sore muscle and complaints of ankle pain, which was treated 
with an Ace wrap and hot soaks.  November 1974 and February 
1975 treatment records noted bilateral pes planus pain.  The 
letter from the Medical Records Unit noted service treatment 
records showed treated for foot trouble in November 1974 and 
for bilateral flat feet in February 1995, but did not show 
treatment for cold injury to the feet.  The private treatment 
records were mostly progress notes regarding the current 
condition of the Veteran's left foot and ankle, and included 
x-rays and pathology reports.  Several of the records 
included statements from Dr. P.R.G. regarding the cause of 
the left foot and ankle conditions.  In August 1994, Dr. 
P.R.G. diagnosed "traumatic arthritis, interphalangeal joint 
right hallux, secondary to fracture sustained while in the 
Marines," and "ruptured posterior tibial tendon with 
chronic dysfunction and sustained some injuring to the talor 
navicular joint while serving in the Marines."  In May 1998, 
Dr. P.R.G. noted the Veteran had a "war-related injury to 
his left foot which necessitated triple arthrodesis for 
chronic deformity and pain."  The records also included a 
November 2002 statement from Dr. P.R.G. that the left foot 
and ankle were injured in service, and that the arthritis was 
due to the injuries in service.

Evidence added to the claims file since the September 2004 RO 
denial includes copies of previous medical evidence from Dr. 
P.R.G., VA podiatry notes, SSA records, and an April 2009 VA 
examination.  As the private treatment records from Dr. 
P.R.G. were previously considered, they are not new under 
38 C.F.R. § 3.156.  The VA podiatry notes only provided 
evidence regarding the current state of his left foot and 
ankle without speculation or opinion regarding etiology or 
onset, and are therefore not material.  The SSA records note 
that the Veteran was granted SSA disability benefits in part 
due to his left foot and ankle disabilities, but contained 
medical evidence previously of record, and are therefore not 
new under 38 C.F.R. § 3.156.  

The April 2009 VA examination, which the RO found presented 
evidence sufficient to reopen the claim for service 
connection, did not present material evidence sufficient to 
present a reasonable possibility of substantiating the 
service connection claim.  The Veteran presented that he 
injured his left ankle while evacuating refugees, and that he 
was treated in service for a bad sprain with a splint and 
pain pills.  After a review of the medical records and a 
physical examination diagnoses of onychomycosis of the 
bilateral toenails, triple arthrodesis of the left ankle, and 
bilateral pes planus were given.  The examiner could not 
provide a statement relating the diagnoses to service without 
resulting to mere speculation as there was no objective 
confirmation of the injuries in the service records.  Though 
pes planus is documented in service, the Veteran has 
previously claimed service connection for pes planus and been 
denied by the RO.

This evidence is "new" in that it was not previously before 
agency decision makers at the time of the September 2004 
decision, and is not cumulative or duplicative of evidence 
previously considered.  However, the VA examination is not 
material evidence, as the evidence, taken alone or when 
considered with previous evidence of record, does not relate 
to an unestablished fact necessary to substantiate the claim.  
The claim was previously denied because the evidence did not 
show there was injury during service consistent with the 
current disability.  The newly submitted evidence does not 
address this fact.  The examiner could not present a nexus 
opinion and noted there was no objective evidence of an 
injury in service.  Consequently, this evidence does not 
raise a reasonable possibility of substantiating the 
Veteran's claim for service connection for traumatic 
arthritis, left foot and ankle, to include trauma to great 
toe, skin and nail changes.  Under these circumstances, the 
Board concludes that the criteria for reopening the claim for 
service connection have not been met.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence was not received to reopen a claim 
for entitlement to service connection for service connection 
for traumatic arthritis, left foot and ankle, to include 
trauma to great toe, skin and nail changes; the appeal is 
denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


